Title: From Thomas Jefferson to Gideon Granger, 22 January 1808
From: Jefferson, Thomas
To: Granger, Gideon


                  
                     Dear Sir 
                     
                     Washington Jan. 22. 08
                  
                  I recieved last night your favor of the 19th. I certainly wish the prosecutions you allude to should be put an end to, for the reasons explained in my former letters on that subject. and these are strengthened by the verbal declarations you communicated to me from the defendant. I have never considered the political hatreds and slanders pointed at me, as meant against me personally, but rather as the representative of the party, the real object of hatred. for what could there be personal between that gentleman & myself? I am sure I wish him no injury, and if he intended one to me, I know it must have been from false impressions made on him. peace therefore be with him.
                  I think the British order of Nov. 14. which was known to be intended, declaring they will take every thing which France does not take, can leave no doubt of the propriety of the embargo. if we had suffered our vessels, cargoes and seamen to have gone out, all would have been taken by England or it’s enemies, and we must have gone to war to avenge the wrong. it was certainly a better alternative to discontinue all intercourse with these nations till they shall return again to some sense of moral right. I only lament the situation of our seamen, and wish it could be relieved. as to the sacrifices of the farmers & citizen-merchants, I am sure they will be chearfully met.   I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               